Citation Nr: 1433480	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-22 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for left patellofemoral syndrome (initially claimed as a left knee disorder).

2.  Entitlement to service connection for a left foot disorder.

3.  Entitlement to service connection for a left hip disorder.

4.  Entitlement to service connection for right hip bursitis.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to service connection for a right ovary cyst.

7.  Entitlement to service connection for a cervical cyst,

8.  Entitlement to service connection for female pelvic pain.

9.  Entitlement to service connection for cervical non-allopathic lesions.

10.  Entitlement to service connection for gas and bloating, claimed as residuals of a Caesarean section.

11.  Entitlement to service connection for abdominal pain, claimed as a residual of a Caesarean section.

12.  Entitlement to service connection for tinnitus.

13.  Entitlement to service connection for intertrigo (initially claimed as eczema of the chest).


WITNESSES AT HEARING ON APPEAL

The Veteran and her friend


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 through August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran has perfected an appeal of the RO's denials of the claims listed on the title page of this decision.  Original jurisdiction over this matter has been transferred to the RO in Jackson, Mississippi.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) during a hearing that was held at the RO in March 2014.  A transcript of this testimony is associated with the claims file.

This appeal also initially included issues of the Veteran's entitlement to service connection for a scar claimed as a residual of a Caesarean section, irritable bowel syndrome, and sinusitis.  These claims, however, were granted in a December 2013 rating decision issued by the Jackson RO.  The Veteran has not asserted any disagreement with the effective dates and initial disability ratings assigned for these disabilities.  As such, the issues relating to the scar, irritable bowel syndrome, and sinusitis do not remain before the Board on appeal.

The Board also notes that this appeal initially included issues of the Veteran's entitlement to service connection for posttraumatic stress disorder and entitlement to compensation, on behalf of her son, for spina bifida.  These claims were denied in a February 2010 rating decision, also issued by the Nashville RO.  The Veteran subsequently filed a March 2010 Notice of Disagreement in which she expressed disagreement with the February 2010 denials.  A Statement of the Case as to those issues was mailed to the Veteran in February 2012; however, the Veteran did not subsequently perfect her appeal as to those issues.

Subject to the above, the Veteran has filed a new claim in February 2014 seeking to reopen her claims for service connection for PTSD and compensation on her son's behalf for spina bifida on the basis of new and material evidence.  These claims remain pending before the Jackson RO and are not ripe for appeal.

The issues of the Veteran's entitlement to service connection for a right ovary cyst; cervical cyst; female pelvic pain; non-allopathic cervical lesions; gas and bloating, claimed as residuals of a Caesarean section; and abdominal pain, also claimed as a residual of a Caesarean section are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran does not have current disabilities due to left patellofemoral syndrome or any other left knee disorder, a left foot disorder, a left hip disorder, right hip bursitis or other right hip disorder, a low back disorder, or intertrigo or other skin disorder.

2.  The Veteran's tinnitus has not been shown as having been sustained during her active duty service or as being related in any other way to her active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left patellofemoral syndrome (initially claimed as a left knee disorder) are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a left foot disorder are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for a left hip disorder are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for right hip bursitis are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

5.  The criteria for service connection for a low back disorder are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

6.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 

7.  The criteria for service connection for intertrigo (initially claimed as eczema of the chest) are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Generally, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

If certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

	A.  Service Connection for Orthopedic Disabilities

In her claims submissions, the Veteran has alleged entitlement to service connection for various orthopedic disabilities, including:  left patellofemoral disorder, a left foot disorder, a left hip disorder, right hip bursitis, and a low back disorder.  During her March 2014 Board hearing, she testified generally that each of her claimed orthopedic disabilities were sustained during her active duty service, and that she now experiences ongoing symptoms related to these disabilities.

Notably, the Veteran's May 2004 enlistment examination report shows that no orthopedic abnormalities were noted at the time of her enlistment.  Indeed, in an accompanying Report of Medical History, the Veteran expressly denied having any prior or current history of health problems.  As such, the evidence shows that the Veteran did not have any orthopedic conditions which pre-existed her entry into service.  Somewhat consistent with the Veteran's assertions and testimony, voluminous service treatment records in the claims file do reflect that the Veteran was treated during service for various orthopedic injuries.

In July 2005, she was treated for complaints of left knee pain, stiffness, and popping that had reportedly been ongoing for the previous four days.  An examination revealed left knee tenderness and the Veteran was diagnosed with left patellofemoral syndrome.  The subsequent service treatment records do not reflect any further treatment related to her left knee.

Service treatment records from September 2004 show that the veteran was treated at that time for complaints of left hip pain that had been ongoing for the previous week and a half.  Although an examination of the left hip was normal, she was diagnosed with a hip sprain.  Subsequent records from March 2007 show that the Veteran reported intermittent and ongoing left hip pain that had been occurring over the previous three years.  Again, a musculoskeletal examination was normal and the Veteran was diagnosed simply with joint pain.

Also during the Veteran's September 2004 in-service treatment, the Veteran reported constant right hip pain that had been present for two weeks.  On examination, the hip was tender to palpation and demonstrated right hip motion was diminished.  A right hip/femoral stress reaction was diagnosed.  A right hip bone scan performed in October 2004 indicated signs of an evolving or healing right femur stress fracture.  This diagnosis was confirmed during follow-up in-service treatment later that month.  Subsequent service treatment records through March 2005 document ongoing complaints of chronic right hip pain.  During her March 2005 in-service treatment, a right hip bursitis was diagnosed.  Subsequent service treatment records do not indicate any further follow-up relevant to the right hip.

Service treatment records from March 2005 show that the Veteran was reporting low back pain.  An examination of the lumbar spine indicated tenderness to palpation and pain as subjectively reported by the Veteran during lumbar motion tests.  X-rays performed later that month revealed a "transitional" fifth lumbar vertebral body with bilateral pseuarthrosis and associated narrowing of the lumbosacral disc space.  Subsequent service treatment records do not indicate any further in-service treatment for the Veteran's back.

Notably, the service treatment records do not appear to reflect any subjectively reported symptoms with regard to the Veteran's left foot.  Similarly, there are no service treatment records which pertain to any treatment of the left foot.

During her Board hearing, the Veteran admitted that she had not received regular medical treatment for any of her claimed disabilities.  Indeed, the claims file does not reflect any regular post-service private or VA treatment pertinent to any of her claimed orthopedic disabilities.

In January 2011, the Veteran underwent a VA orthopedic examination of her left knee, hips, and low back.  Inexplicably, an examination of the Veteran's right foot, but not her left foot, was also performed.  At the outset of the examination, the VA examiner noted that the Veteran was six months pregnant.  For that reason, the examiner noted that a complete orthopedic examination and radiological studies could not be performed.  Hence, the examiner recommended that the Veteran be afforded a new VA examination at a later date.

Notwithstanding the above, the Board notes that a limited orthopedic examination was performed by the examiner.  In relation to the left knee, the examiner noted tenderness to palpation over the medial joint line.  McMurray's tests were positive medially.  Range of motion testing indicated slightly diminished extension of the left leg.  Physical examination of the hips showed mild tenderness and slightly limited abduction and flexion in both hips.  An examination of the spine indicated tenderness to palpation over the right paraspinal muscles and slightly diminished thoracolumbar motion.  Apparently due to the incompleteness of the examination, the examiner did not provide any diagnoses or opinions as to the pathology, onset, or origin of any of the noted orthopedic findings.

The Veteran was afforded a new VA examination in March 2012.  At that time, the Veteran continued to report in-service onset of her claimed orthopedic disabilities and ongoing current pain symptoms in her left knee, hips, left foot, and low back and associated functional limitations due to her reported symptoms.  Nonetheless, full orthopedic examinations of those areas of the body revealed no objective abnormalities.  Similarly, x-rays of the left knee, left foot, hips, and low back were interpreted as being normal.  In the absence of any objective findings, the examiner did not provide diagnoses of any disorders in the left knee, left foot, hips, and low back.

Subject to the above, the Board notes further that the Veteran has not expressly alleged any specific diagnoses, nor has she indicated that she has received any orthopedic diagnoses since her separation from service.  Toward that end, she has not identified any outstanding private or VA medical treatment for which records have not been obtained.

In the absence of any competent evidence showing current disabilities in the Veteran's left knee, left foot, hips, and low back, the basic legal element for service connection, that the evidence show a current disability, has not been met.  Certainly, the Board is mindful of the Veteran's subjectively reported pain symptoms and associated functional restrictions.  Nonetheless, in the absence of current diagnoses relevant to her left knee, left foot, hips, and low back, her complaints of pain are not sufficient to meet the element of a diagnosed disability.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted).

The preponderance of the evidence is against the Veteran's claims for service connection for left patellofemoral disorder, a left foot disorder, a left hip disorder, right hip bursitis, and a low back disorder.  Accordingly, these claims must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).




	B.  Tinnitus

During her Board hearing, the Veteran testified that she has experienced tinnitus since 2005, when she was stationed at Fort Sill, Oklahoma.  Notably, the service personnel records in the claims file confirm that the Veteran was stationed at Fort Sill from approximately January 2005 through January 2007.  According to her Enlisted Record Brief, she performed duties of a petroleum light vehicle operator during that time.

As noted above, the Veteran denied having any previous or current history of medical problems at the time of her enlistment into service.  Her May 2004 enlistment examination report similarly notes no objective findings of any medical abnormalities.  Notably, the service treatment records do not contain any subjective complaints of tinnitus, nor do they reflect any objective findings of tinnitus, hearing loss, or other ear-related problems.

The post-service records do not show any private or VA treatment pertinent to tinnitus.  During a January 2011 audiology examination, the Veteran reported the onset of intermittent ringing in her ear in 2008 after returning from service in Iraq.  At that time, she alleged experiencing in-service acoustic trauma from field artillery fire, aircraft noise, and explosions.  Audiometric testing revealed essentially normal hearing sensitivity and excellent speech recognition in both ears.  It is unclear from the examination report as to whether the examiner provided a concurring tinnitus diagnosis.

In November 2013, the Veteran was afforded a new VA examination for her claimed tinnitus.  At that time, she reported the onset of tinnitus in 2006 and reported that tinnitus was present only in her left ear and only after being subjected to loud noises.  She expressly denied having tinnitus in her right ear.  Apparently based upon the Veteran's reports, the examiner diagnosed left ear tinnitus; however, opined that the Veteran's tinnitus was less likely than not caused by or the result of her active duty service.  In support of her conclusion, the examiner noted first that the service treatment records were silent for any reported tinnitus.  Indeed, the examiner noted, no complaints of tinnitus are indicated in the record prior to the January 2011 VA examination.  The examiner noted further that the Veteran was demonstrating normal hearing sensitivity in both ears with no significant pure tone threshold shifts.

The weight of the evidence does not show that the Veteran's tinnitus began during service or that it resulted from her active duty service.  As noted both here and in the VA examiner's November 2013 report, the service treatment records are entirely silent for any complaints of tinnitus or other ear-related complaints.

The Board is cognizant of the Veteran's assertions that she began experiencing ongoing left ear tinnitus at some point during service.  The Board is also aware that the Veteran has reported in-service acoustic trauma, whether from service at Fort Sill or from purported service in Iraq.  Indeed, a veteran is competent to provide probative statements concerning in-service acoustic trauma, in-service symptoms of tinnitus, and continuous symptoms of tinnitus following separation from service.  In that regard, the Court has noted that  "ringing in the ears is capable of lay observation."  See Charles v. Principi, 16 Vet. App 370, 374-75 (2002); see also Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (tinnitus as a symptom of Meniere's disease).

Nonetheless, in addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In weighing credibility, VA may consider such factors as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Nothwithstanding the Veteran's competency to provide statements concerning the onset and duration of her tinnitus, the Board finds that such statements by the Veteran are beset with grave credibility concerns.  In that regard, the Veteran has been unable to provide a consistent statement as to the timeframe of onset of her tinnitus.  During her January 2011 VA examination, she reported that her tinnitus began in 2008 after returning from purported service in Iraq.  During her November 2013 VA examination, she claimed that her tinnitus began at some point during 2006.  During her March 2014 hearing, she testified that her tinnitus began in 2005 during service at Fort Sill.  As already noted above, the service treatment records do not reflect any in-service complaints of tinnitus.  Overall, the foregoing inconsistencies undermine the credibility of the Veteran's assertion that she began experiencing tinnitus at some point during her active duty service.  In view of the same, the Board is of the opinion that the Veteran's assertions concerning the in-service onset of her tinnitus are not credible, and hence, are not entitled to probative weight.  As there is no indication in the record that the service department records are themselves unreliable or incomplete, and given that the VA examiner's November 2013 findings and opinions are not contradicted by other competent and credible evidence in the record, the Board finds that the objective data expressed in the service treatment records and the opinions expressed in the November 2013 VA examination report are due far greater probative weight than the Veteran's assertions of in-service onset and post-service continuity.

The preponderance of the evidence is also against the Veteran's claim for service connection for tinnitus.  Accordingly, this claim must be denied.  Again, the Board is cognizant of the applicability of the "benefit of the doubt" doctrine.  Nonetheless, that doctrine is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

	C.  Intertrigo

During her Board hearing, the Veteran also testified that she began experiencing a rash on her chest in 2008 during deployment to Iraq.

Again, records from the Veteran's May 2004 enlistment examination do not reflect any findings of any skin-related conditions, other than noted tattoos on various parts of the Veteran's body.  In the accompanying Report of Medical History, the Veteran expressly denied having any prior or current history of skin problems.  Consistent with the Veteran's hearing testimony, service treatment records dated December 2008 show that the Veteran was treated at that time for a skin rash on her chest which was diagnosed as intertrigo.

The post-service private and VA treatment records do not show any ongoing treatment for any skin conditions.  During a January 2011 VA examination, the Veteran expressly denied having any current skin problems and stated that her claimed intertrigo was "no longer a problem."  Indeed, a clinical examination of the Veteran's skin did not reveal any abnormalities other than a post-Caesarean section scar.  Notably, the Veteran has not reported the recurrence of skin problems in any subsequent submissions.  Similarly, she did not provide any express testimony as to current skin problems during her March 2014 Board hearing.

As in the case of the Veteran's claimed orthopedic disabilities, the evidence does not show that the Veteran has a current intertrigo disability.  Under the same analysis as that undertaken above in relation to the Veteran's orthopaedic claims, the first basic element for service connection, that the evidence show a current disability, has not been met.

The preponderance of the evidence is also against the Veteran's claim for service connection for intertrigo.  Accordingly, this claim must also be denied.  Again, the "benefit of the doubt" is not applicable because the preponderance of the evidence is against the Veteran's claim for service connection for intertrigo.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Veteran's service connection claims were apparently received by VA prior to her separation from service as part of the Veteran's participation in the Pre-Discharge Program.  Prior to her separation from service, the Veteran was provided notice of the information and evidence needed to substantiate her claims.  Consistent with Dingess, this notice also included notification of the process by which VA assigns disability ratings and effective dates.  Subsequently, the Veteran's claims were adjudicated in the RO's September 2009 rating decision.  Moreover, the undersigned Acting Veterans Law Judge addressed the elements of the claims and the evidence needed to support the claims during his March 2014 hearing.  The VCAA notice provided in this case was legally sufficient; hence, VA's duty to notify has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  Her claims submissions, lay statements, service treatment records, service personnel records, VA treatment records, identified and pertinent private treatment records, and hearing transcript have been obtained and associated with the record.  VA examinations of the Veteran's left knee, hips, and low back were conducted in January 2011 and March 2012.  A VA examination of the Veteran's skin was performed in January 2011.  A VA examination of the Veteran's left foot was performed in March 2012.  Finally, separate VA examinations of the Veteran's hearing and tinnitus were performed in January 2011 and November 2013.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the claimed disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


ORDER

Service connection for left patellofemoral syndrome (initially claimed as a left knee disorder) is denied.

Service connection for a left foot disorder is denied.

Service connection for a left hip disorder is denied.

Service connection for right hip bursitis is denied.

Service connection for a low back disorder is denied.

Service connection for tinnitus is denied.

Service connection for intertrigo (initially claimed as eczema of the chest) is denied.





REMAND

In her claims submissions, the Veteran has also claimed entitlement to service connection for various gynecological disorders, including:  a right ovarian cyst, cervical cyst, non-allopathic cervical lesions, unspecified female pelvic pain, gas and bloating claimed as residuals of a Caesarean section, and unspecified abdominal pain also claimed as a residual of her Caesarean section.

Indeed, the service treatment records document various in-service gynecological complaints and problems.  Such problems included infertility, a complicated pregnancy in 2005, another complicated pregnancy in 2006, planned Caesarean delivery in April 2006 due to detected spina bifida in the child, pelvic pain accompanied by free fluid in the pelvis in 2006, abdominal pain throughout the course of her active duty service, and noted right ovarian cysts and cervical nabothian cysts in 2008.  In her claims submissions and during her March 2014 hearing, the Veteran suggested that these gynecological disorders were medically related and testified that she experiences ongoing symptoms.

During her hearing, the Veteran also testified that she was treating for her gynecological problems with a Dr. G., and that she underwent a complete hysterectomy in August 2012, performed at Methodist South Hospital in Memphis, Tennessee.  Indeed, partial records from Dr. G. and Methodist South Hospital have been provided by the Veteran.  To date, however, VA has not undertaken efforts to obtain the complete treatment records from Dr. G. and the complete in-patient records for the Veteran from Methodist South Hospital.  As the complete treatment records from Dr. G. and the complete in-patient records from Methodist South Hospital are highly relevant to the issues of the nature and etiology of the Veteran's claimed gynecological problems, VA must make such efforts at this time.  38 C.F.R. § 3.159(c)(1).

Additionally, the Veteran was afforded a VA gynecological examination in October 2012.  A report corresponding to this examination is associated with the claims file; however, the findings and conclusions expressed in the report were reached by the examiner without the benefit of the partial records from Dr. G. and Methodist South Hospital, which were provided by the Veteran after the examination.  No efforts were made by VA to provide these newly obtained records to the October 2012 examiner.  Moreover, to the extent that VA is now undertaking efforts to obtain the complete treatment records from Dr. G. and Methodist South Hospital, such records obviously will not have been available to the October 2012 VA examiner.  Under the circumstances, after the complete treatment records from Dr. G. and Methodist South Hospital have been obtained, the Veteran should be afforded a new VA gynecological examination.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other private or VA treatment providers who have rendered gynecological treatment.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding her claims for service connection for a right ovarian cyst, cervical cyst, non-allopathic cervical lesions, unspecified female pelvic pain, gas and bloating claimed as residuals of a Caesarean section, and unspecified abdominal pain also claimed as a residual of her Caesarean section.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate her claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to arrange a new VA examination of her claimed gynecological disabilities.  The Veteran should be advised that it remains her responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of her claims.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for any private or VA medical providers who have provided her with gynecological treatment.

2.  Make efforts to obtain the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA gynecological examination to determine the nature and etiology of the Veteran's claimed gynecological disabilities, to include right ovarian cyst, cervical cyst, non-allopathic cervical lesions, unspecified female pelvic pain, gas and bloating claimed as residuals of a Caesarean section, and unspecified abdominal pain also claimed as a residual of her Caesarean section.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

The examiner should conduct an interview of the Veteran and all indicated tests and studies.  The examiner should provide diagnoses with respect to the Veteran's claimed disorders.  For each diagnosed disorder, the examiner should also provide an opinion as to whether he or she believes that the diagnosed disorder was at least as likely as not (i.e., at least a 50 percent probability) sustained during service, or, sustained as a result of an injury or illness sustained by the Veteran during her active duty service.

In rendering the requested opinions, the examiner should consider and address whether the Veteran's current symptoms and diagnosed disorders are related in any way to the gynecological problems noted in the Veteran's service treatment records.  The examiner should also consider all other relevant evidence, to include the Veteran's post-service treatment records (to include records pertinent to her post-service hysterectomy), previous October 2012 VA examination, and the Veteran's March 2014 hearing testimony.

4.  After completion of the above development, the issue of the Veteran's entitlement to service connection for a right ovarian cyst, cervical cyst, non-allopathic cervical lesions, unspecified female pelvic pain, gas and bloating claimed as residuals of a Caesarean section, and unspecified abdominal pain also claimed as a residual of her Caesarean section should be readjudicated.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


